

117 HR 4405 IH: Small Business FDA User Fee Adjustment Act of 2021
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4405IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Steube introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to waive or reduce the amount of over-the-counter monograph fees applicable to small businesses, and for other purposes.1.Short titleThis Act may be cited as the Small Business FDA User Fee Adjustment Act of 2021.2.Waiver and reduction of OTC monograph fees for small businesses(a)In generalSection 744M of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–72) is amended—(1)by redesignating subsections (d) through (h) as subsections (e) through (i), respectively; and(2)by inserting after subsection (c) the following:(d)Fee waiver and reduction for small businesses(1)In generalBeginning with respect to fiscal year 2022:(A)The Secretary shall waive the fee under subsection (a)(2) with respect to the first OTC monograph order request that a small business submits to the Secretary for review. (B)The Secretary shall reduce the fees that are applicable to a small business under subsections (a)(1) (facility fees) and (a)(2) (OTC monograph order request fees), and not waived under subparagraph (A), to 25 percent of the amount otherwise owed.(2)CertificationThe Secretary shall require any person who applies for a waiver or reduction of fees under paragraph (1) to certify their qualification for the waiver or reduction. The Secretary shall periodically publish in the Federal Register a list of persons making such certifications.(3)Small business definedIn this subsection, the term small business means an entity that has fewer than 500 employees, including employees of affiliates.(b)Conforming change to fee revenue amountsSection 744M(b)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–72(b)(2)) is amended by striking For each of the fiscal years 2022 through 2025 and inserting Subject to subsection (d), for each of the fiscal years 2022 through 2025. 